DETAILED ACTION
The response filed on 12/20/2020 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
Claims 2-3, 6, 13-14 and 16-23 were previously cancelled.
Claims 7, 15 and 30 are amended.
No new claim(s) is/are added.
Claims 1, 4, 5, 7-12, 15 and 24-30 are currently pending for examination.

Response to Arguments
Applicant's arguments, see Remarks (on page 7), filed 12/20/2020, regarding Pre-AIA  35 U.S.C. § 112, second paragraph have been fully considered and claim 7 has been amended.  The 35 U.S.C. § 112, 2nd Paragraph rejection is withdrawn in view of the amendment.
Applicant’s arguments, filed 12/20/2020, with respect to the rejection(s) of claim(s) 1, 15, 24 and 30 under 35 U.S.C. 103(a) have been fully considered but they are not persuasive.  
Regarding claim 1, the Applicant argued that, “Pettersson does not disclose a buffer controller which is configured to determine a value of a frequency of transmission of the buffer status packets.” (see Remarks on page 7-10).
In response to the Applicant's arguments, the Examiner respectfully disagrees because Pettersson teaches wherein the buffer controller is configured to determine a value of a frequency (see ¶ [0006], information/value provided by terminal is limited by the granularity of the buffer status reports by frequency of buffer status report transmission; see ¶ [0015], a buffer status report provides a timer-based trigger per terminal i.e., frequency of transmission) based on a data traffic characteristic of the network (see ¶ [0007] [0019], based on the determined service such as VoIP). If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the arguments is/are not persuasive.
Regarding claims 15, 24 and 30, the claims do not recite as “determine a value of a frequency of transmission of the buffer status packets.” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determine a value of a frequency of transmission of the buffer status packets) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the arguments is/are not persuasive.
This Office action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 5, 12, 15, 24 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ye et al. (US 2008/0081628 A1) hereinafter “Ye” in view of Pettersson et al. (US 2011/0292901 A1) hereinafter “Pettersson”. 

Regarding claim 1, Ye discloses a radio station (see FIG. 2 and 6; see ¶ [0025] [0047], a user equipment/a radio station), comprising:
a transceiver configured to communicate in a network with at least a further radio station (see FIG. 2 and 6; see ¶ [0051], user equipment/station include CPU and interfaces/antennas);
at least one buffer memory for storing data packets to be transmitted (see FIG. 6, Data Buffer 620 and RB 606; see ¶ [0047] [0049], UE 602 has data buffers 620s storing data/packets); and
a buffer controller, wherein the buffer controller is configured to estimate a status of the at least one buffer memory (see FIG. 2, Step 208; see ¶ [0010] [0025], UE preparing/estimating buffer status report; see ¶ [0051], user equipment/station include CPU/controller),
wherein the transceiver is configured to transmit a plurality of buffer status packets, wherein each buffer status packet indicates the status of the at least one buffer memory (see FIG. 2, Step 210; see ¶ [0010] [0025], UE sending the buffer status reports), and
(see FIG. 2, combined of Steps 202, 204 and 206; see ¶ [0010] [0025] [0050], making/deducing determination based on one variable parameter/determined granularity level/analysis using satisfaction bit/parameter; see ¶ [0030-33], monitoring network traffic/resource/available bandwidth, affordable reporting overheads and satisfaction bit i.e., data traffic characteristic).
Ye does not explicitly disclose a frequency of transmission of the buffer status packets.
However, Pettersson discloses wherein the buffer controller is configured to determine a value of a frequency of transmission of the buffer status packets (see ¶ [0006], information/value provided by terminal is limited by the granularity of the buffer status reports by frequency of buffer status report transmission; see ¶ [0015], a buffer status report provides a timer-based trigger per terminal i.e., frequency of transmission) based on a data traffic characteristic of the network (see ¶ [0007] [0019], based on the determined service such as VoIP).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a frequency of transmission of the buffer status packets as taught by Pettersson, in the system of Ye, so that it would provide to optimize the use and management of radio resources and to improve capacity (Pettersson: see ¶ [0006], lines 3-4).

Regarding claim 4, the combined system of Ye and Pettersson discloses wherein the data traffic characteristic is received through the network from the further radio station (Ye: see FIG. 2, combined of Steps 202 and 204; see ¶ [0007] [0025], BS determining a preferred granularity level based on system conditions/traffic characteristic and sending to UE), and wherein the buffer controller deduces the value of the frequency of transmission of the buffer (Ye: see FIG. 2, combined of Steps 202, 204 and 206; see ¶ [0010] [0025] [0050], making/deducing determination based on one variable parameter/determined granularity level/analysis using satisfaction bit/parameter; and Pettersson: see ¶ [0006], information/value provided by terminal by frequency of buffer status report transmission).

Regarding claim 5, the combined system of Ye and Pettersson discloses wherein the transceiver is configured to receive through the network from the further radio station the value of the frequency of transmission of the buffer status packets (Ye: see FIG. 6, step 638; see ¶ [0050], at T6, BS/second station sends/signals the granularity levels to UE; and Pettersson: see ¶ [0006], information/value provided by terminal by frequency of buffer status report transmission).

Regarding claim 12, the combined system of Ye and Pettersson discloses wherein the data traffic characteristic (Ye: see ¶ [0030-33], monitoring network traffic/resource/available bandwidth, affordable reporting overheads and satisfaction bit i.e., data traffic characteristic) includes at least one of the following characteristics: traffic intensity (Ye: see ¶ [0030], increase in network traffic may indicate a decrease in available bandwidth and vice versa i.e., traffic intensity).

Regarding claim 15, Ye discloses a method for operating a first station for communications from the first station to a second station in a network (see FIG. 2 and 6; see ¶ [0003], a user equipment/a radio station communicating with a base station), the method comprising:
in the first station (see FIG. 2 and 6; see ¶ [0025] [0047], a user equipment/a radio station):
estimating a status of a buffer memory of the first station (see FIG. 2, Step 208; see ¶ [0010] [0025], UE preparing/estimating buffer status report; see ¶ [0051], user equipment/station include CPU/controller), wherein the buffer memory is configured to store data packets to be transmitted (see FIG. 6, Data Buffer 620 and RB 606; see ¶ [0047] [0049], UE 602 has data buffers 620s storing data/packets);
determining the buffer status packets on a basis of a data traffic characteristic of the network, wherein the buffer status packets are representative of the estimated status of the buffer memory (see FIG. 2, combined of Steps 202, 204 and 206; see ¶ [0010] [0025] [0050], making/deducing determination based on one variable parameter/determined granularity level/analysis using satisfaction bit/parameter; see ¶ [0030-33], monitoring network traffic/resource/available bandwidth, affordable reporting overheads and satisfaction bit i.e., data traffic characteristic); and
transmitting the buffer status packets (see FIG. 2, Step 210; see ¶ [0010] [0025], UE sending the buffer status reports).
Ye does not explicitly disclose a frequency of transmission of the buffer status packets.
However, Pettersson discloses determining a value of a frequency of transmission of the buffer status packets (see ¶ [0006], information/value provided by terminal is limited by the granularity of the buffer status reports by frequency of buffer status report transmission; see ¶ [0015], a buffer status report provides a timer-based trigger per terminal i.e., frequency of transmission) on a basis of a data traffic characteristic of the network (see ¶ [0007] [0019], based on the determined service such as VoIP); and 
transmitting the buffer status packets at the determined frequency (see ¶ [0006], the frequency of buffer status report transmission; see ¶ [0015], a buffer status report provides a timer-based trigger per terminal i.e., frequency of transmission).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a frequency of transmission of the buffer status packets as taught by Pettersson, in the system of Ye, so that it would provide to optimize the use and management of radio resources and to improve capacity (Pettersson: see ¶ [0006], lines 3-4).

Regarding claim 24, Ye discloses a radio station (see FIG. 2 and 6; see ¶ [0025] [0047], a user equipment/a radio station), comprising:
a transceiver, wherein the transceiver is configured to communicate in a network with another radio station (see FIG. 2 and 6; see ¶ [0051], user equipment/station include CPU and interfaces/antennas);
a buffer memory, wherein the buffer memory is configured to store data to be transmitted by the transceiver (see FIG. 6, Data Buffer 620 and RB 606; see ¶ [0047] [0049], UE 602 has data buffers 620s storing data/packets); and
a buffer controller, wherein the buffer controller is configured to estimate a status of the buffer memory (see FIG. 2, Step 208; see ¶ [0010] [0025], UE preparing/estimating buffer status report; see ¶ [0051], user equipment/station include CPU/controller), and to cause the transceiver to include in data packets to be transmitted by the transceiver, to the other radio (see FIG. 2, Step 210; see ¶ [0010] [0025], UE sending the buffer status reports), and
wherein the buffer controller is configured to: determine the data packets which include the buffer status reports based on a data traffic characteristic of the network (see FIG. 2, combined of Steps 202, 204 and 206; see ¶ [0010] [0025] [0050], making/deducing determination based on one variable parameter/determined granularity level/analysis using satisfaction bit/parameter; see ¶ [0030-33], monitoring network traffic/resource/available bandwidth, affordable reporting overheads and satisfaction bit i.e., data traffic characteristic).
Ye does not explicitly disclose a frequency of transmission of the buffer status packets.
However, Pettersson discloses wherein the buffer controller is configured to: determine a transmission frequency of the data packets which include the buffer status reports (see ¶ [0006], information/value provided by terminal is limited by the granularity of the buffer status reports by frequency of buffer status report transmission; see ¶ [0015], a buffer status report provides a timer-based trigger per terminal i.e., frequency of transmission) based on a data traffic characteristic of the network (see ¶ [0007] [0019], based on the determined service such as VoIP).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a frequency of transmission of the buffer status packets as taught by Pettersson, in the system of Ye, so that it would provide to optimize the use and management of radio resources and to improve capacity (Pettersson: see ¶ [0006], lines 3-4).



Regarding claim 30, Ye discloses a method, comprising:
a radio station (see FIG. 2 and 6; see ¶ [0025] [0047], a user equipment/a radio station) storing in a buffer memory data to be transmitted to a further radio station in a network (see FIG. 6, Data Buffer 620 and RB 606; see ¶ [0047] [0049], UE 602 has data buffers 620s storing data/packets);
estimating a status of the buffer memory (see FIG. 2, Step 208; see ¶ [0010] [0025], UE preparing/estimating buffer status report; see ¶ [0051], user equipment/station include CPU/controller);
including buffer status reports for the buffer memory in data packets (see FIG. 6, Data Buffer 620 and RB 606; see ¶ [0047] [0049], UE 602 has data buffers 620s storing data/packets);
determining the data packets which include the buffer status reports on a basis of a data traffic characteristic of the network (see FIG. 2, combined of Steps 202, 204 and 206; see ¶ [0010] [0025] [0050], making/deducing determination based on one variable parameter/determined granularity level/analysis using satisfaction bit/parameter; see ¶ [0030-33], monitoring network traffic/resource/available bandwidth, affordable reporting overheads and satisfaction bit i.e., data traffic characteristic); and
transmitting the data packets including the buffer status reports to another station via the network (see FIG. 2, Step 210; see ¶ [0010] [0025], UE sending the buffer status reports).
Ye does not explicitly disclose a frequency of transmission of the buffer status packets.
However, Pettersson discloses determining a transmission frequency of the data packets which include the buffer status reports (see ¶ [0006], information/value provided by terminal is limited by the granularity of the buffer status reports by frequency of buffer status report transmission; see ¶ [0015], a buffer status report provides a timer-based trigger per terminal i.e., frequency of transmission) based on a data traffic characteristic of the network (see ¶ [0007] [0019], based on the determined service such as VoIP); and 
transmitting the data packets including the buffer status reports to another radio station via the network at the determined transmission frequency (see ¶ [0006], the frequency of buffer status report transmission; see ¶ [0015], a buffer status report provides a timer-based trigger per terminal i.e., frequency of transmission).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a frequency of transmission of the buffer status packets as taught by Pettersson, in the system of Ye, so that it would provide to optimize the use and management of radio resources and to improve capacity (Pettersson: see ¶ [0006], lines 3-4).

Claims 7-11 and 25-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ye in view of Pettersson further in view of Wu et al. (US 2009/0113086 A1) hereinafter “Wu”.

Regarding claims 7 and 25, the combined system of Ye and Pettersson discloses wherein the buffer memory comprises a plurality of channel buffers (Ye: see FIG. 6, 620s; see ¶ [0049], data buffers), and the value of the frequency of transmission (Pettersson: see ¶ [0006], information/value provided by terminal by frequency of buffer status report transmission). Ye does not explicitly disclose a group of logical channels.
However, Wu discloses wherein the buffer memory comprises a plurality of channel buffers (see FIG. 6, Buffer 611-614 and LC 601-604; see ¶ [0039], multiple logical channels LCs and Buffers), wherein each channel buffer is configured for storing a plurality of the data packets which are dedicated to a group of logical channels (see FIG. 6, LC 601-604; see ¶ [0039], each LCG 601-604 has one or more LC and corresponds to a buffer 611-614), wherein the buffer status packets comprise at least one portion dedicated to information regarding a status of one respective channel buffer (see FIG. 7B and 8B; see ¶ [0043] [0047], buffer size field corresponding to first to fourth LCG ID), and wherein for each portion, the value of the frequency of transmission is deduced by the buffer controller depending on the logical channel to which the portion of the buffer status packets relates (see FIG. 7B and 8B; see ¶ [0043] [0047], each buffer size field has a granularity).
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention was made to provide a group of logical channels as taught by Wu, in the combined system of Ye and Pettersson, so that it would provide a buffer status report in a communication network which can reduce the use of network resources and prevent the resource waste and the network resources occupied by the undesired BSRs (Wu: see ¶ [0022]).

Regarding claims 8 and 26, the combined system of Ye, Pettersson and Wu discloses wherein the logical channels have respective first buffer status packet parameter values, and wherein the grouping is based on logical channels whose first buffer status packet values which are substantially the same as each other (Wu: see FIG. 6; see ¶ [0006] [0039], multiple logical channels LCs divided into a plurality of logical channel group LCGs and each LC having a priority and each LCG corresponds to buffer).

Regarding claims 9 and 27, the combined system of Ye, Pettersson and Wu discloses wherein the buffer controller is configured to select a subset of logical channel buffer (Wu: see FIG. 4 and 5; see ¶ [0015], short BSR provides buffer status corresponding to a single LCG and long BSR provides buffer status of all LCGs), and transmit at least one of the two buffer status packets indicating a status of the selected logical channel buffers (Wu: see FIG. 8A, combined of steps S806-S810; see ¶ [0046], transmitting BSRs).

Regarding claims 10 and 28, the combined system of Ye, Pettersson and Wu discloses wherein a size of the subset is received from the further radio station (Wu: see ¶ [0006] [0011] [0014], BSR[short/long] contains same length/resource allocated by base station and granularity for BSs corresponding to buffers).

Regarding claims 11 and 29, the combined system of Ye, Pettersson and Wu discloses wherein the logical channel buffers are selected on a basis of at least one of the following: a priority of the logical channel (Wu: see FIG. 2; see ¶ [0006], each LC having a priority).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/PETER CHEN/Primary Examiner, Art Unit 2462